DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2. Applicant’s election without traverse of the two biomarkers YKL40 and GH for Species Group I and the species of determining a state of quiescence or exacerbation for Species Group II in the reply filed on 20 December 2021 is acknowledged.

Claim Status
3. Claims 4, 6, 8, 10, 13-14, 17, 19-20, 24, 27, 29, 31, 33, 36-37, 41-63, and 65-109 are cancelled.
Claims 1-3, 5, 7, 9, 11-12, 15-16, 18, 21-23, 25-26, 28, 30, 32, 34-35, 38-40 and 64 are pending.
Claims 2-3, 5, 7, 9, 22, 26, 28, 30, 32, 34 and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 December 2021.
Claims 1, 11-12, 15-16, 18, 21, 23, 25, 35, 38, 40 and 64 are under examination herein.
Claims 1, 11-12, 15-16, 18, 21, 23, 25, 35, 38, 40 and 64 are rejected.
Claims 1, 25, 40 and 64 are objected to.

Priority
4. The instant application claims the benefit of priority to U.S. Provisional Application No. 62/323,541 filed 15 April 2016 and U.S. Provisional Application No. 62/462,302 filed 22 

Information Disclosure Statement
5. The Information Disclosure Statements filed on 13 October 2018 and 2 September 2020 are in compliance with the provisions of 37 CFR 1.97 and have been considered in full. A signed copy of the list of references cited from each IDS is included with this Office Action.

Drawings
6. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 100 in Fig. 1 (see para. [0085] of the specification); and 218 in Fig. 2 (see para. [0087] of the specification).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 610 in Fig. 6.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
7. Claims 1, 25, 40, and 64 are objected to because of the following informalities: “IL 18bp” should be “IL18bp” in order to match the abbreviation presented in the specification at para. [0078].  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8. Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Claim 11 recites “wherein the predictive model is trained using one of a random forest algorithm, a gradient boosting algorithm, and a Lasso algorithm”. It is unclear if this limitation is intended to require that training the algorithm is performed within the metes and bounds of the claimed method or if this limitation merely states the algorithm by which the prediction model was previously trained outside the metes and bounds of the claimed method. For examination purposes, it is interpreted that this limitation merely states the algorithm by which the prediction model was previously trained outside the metes and bounds of the claimed method.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9. Claims 1, 11-12, 15-16, 18, 21, 23, 25, 35, 38, 40 and 64 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and natural phenomenon without significantly more. 
Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to one or more judicial exceptions: 
Claims 1 and 64 recite obtaining a dataset comprising quantitative expression values for a plurality of biomarkers from a test sample from the individual, wherein the plurality of biomarkers comprise two or more biomarkers as shown in one or more of set 1, set 2, set 3, set 4, and set 5, wherein set 1 comprises PON 1, Myoglobin, PAIl, TIMPI, SDF1, IL6Rbeta, Cystatin B, IgE, MIP3beta, and VCAM 1, wherein set 2 comprises MDC, VEGF, Ficolin 3, IgA, Factor VII, IL6R, RAGE, FIB1C, ITAC, and GH, wherein set 3 comprises HBEGF, NrCAM, GROalpha, GDF 15, SCFR, Ecad, Angiogenin, Sortilin, AAT, IgM, PARC, SP-D, BAFF, ADM, PEDF, ILlIra, TBG, Microalbumin, Leptin, and Eotaxin 2, wherein set 4 comprises IGFBP2, Resistin, Cathepsin D, E-Selectin, YKL40, IL22, IL8, CA 15-3, LeptinR, IGFBP2, MCP 1, PRL, Tetranectin, CEACAMI, 6Ckine, SAP, CFHR1, HCC-4, and C3, and wherein set 5 comprises AFP, ANG-1, IL 18, Gelsolin, TN-C, Vitronectin, B2M, TATI, MMP3, Omentin, JL 18bp, ApoD, MCP-4, Apo-E, ST2, Thrombospondin 1, GIP, MM P7, ICAM-1, and DKKI; applying a predictive model on the obtained dataset to generate a score; and determining multiple sclerosis activity in the individual based on the score.
Claim 11 recites wherein the predictive model is trained using one of a random forest algorithm, a gradient boosting algorithm, and a Lasso algorithm.
Claim 12 recites wherein performance of the predictive model is characterized by an area under the curve (AUC) ranging from 0.60 to 0.99, from 0.70 to 0.99, or from 0.80 to 0.99.
Claim 18 recites wherein the quantitative expression values for the plurality of biomarkers are adjusted based on at least one of age and gender of the individual.
Claim 21 recites wherein determining multiple sclerosis activity comprises determining a state of multiple sclerosis in the individual, wherein the state is quiescence or exacerbation.
Claim 23 recites wherein determining multiple sclerosis activity in the individual based on the score comprises: comparing the generated score to a distribution of scores, the distribution of scores corresponding to individuals that have been previously classified in one of a plurality of categories of multiple sclerosis activity.
Claim 25 recites obtaining training data derived from a plurality of individuals, the training data comprising: for each individual from the plurality of individuals: quantitative expression values of a plurality of biomarkers derived from a test sample obtained from the individual, wherein the plurality of biomarkers comprise two or more biomarkers as shown in one or more of set 1, set 2, set 3, set 4, and set 5, wherein set 1 comprises PON1, Myoglobin, PAIl, TIMP1, SDF1, IL6Rbeta, Cystatin B, IgE, MIP3beta, and VCAM1, wherein set 2 comprises MDC, VEGF, Ficolin 3, IgA, Factor VII, IL6R, RAGE, FIBIC, IT AC, and GH, wherein set 3 comprises HBEGF, NrCAM, GROalpha, GDF 15, SCFR, Ecad, Angiogenin, Sortilin, AAT, IgM, PARC, SP D, BAFF, ADM, PEDF, ILlra, TBG, Microalbumin, Leptin, and Eotaxin 2, wherein set 4 comprises IGFBP2, Resistin, Cathepsin D, E Selectin, YKL40, IL22, IL8, CA 15-3, LeptinR, IGFBP2, MCP1, PRL, Tetranectin, CEACAMI, 6Ckine, SAP, CFHR1, HCC-4, and C3, and wherein set 5 comprises AFP, ANG-1, IL 18, Gelsolin, TN-C, Vitronectin, B2M, TATI, MMP3, Omentin, IL 
Claim 35 recites wherein training the prediction model comprises training the prediction model using one of a random forest algorithm, gradient boosting algorithm, and Lasso algorithm.
Claim 38 recites wherein the predictive model determines a state of multiple sclerosis in an individual, wherein the state is quiescence or exacerbation.
Claim 40 recites determining a score by applying the stored dataset of quantitative expression values as input to a predictive model, wherein the score is predictive of an assessment of multiple sclerosis activity in the individual.
These recitations are similar to the concepts of collecting information, analyzing it and displaying certain results of the collection and analysis in Electric Power Group, LLC, v. Alstom (830 F.3d 1350, 119 USPQ2d 1739 (Fed. Cir. 2016)), organizing and manipulating information through mathematical correlations in Digitech Image Techs., LLC v Electronics for Imaging, Inc. (758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)) and comparing information regarding a sample or test to a control or target data in Univ. of Utah Research Found. v. Ambry Genetics Corp. (774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014)) and Association for Molecular Pathology v. USPTO (689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)) that the courts have identified as concepts that can be practically performed in the human mind or mathematical relationships. Therefore, these limitations fall under the “Mental process” and “Mathematical concepts” groupings of abstract ideas. While claims 40 and 64 recite performing the data analysis steps with a processor coupled to a storage medium or storing the data 
Furthermore, these limitations recite a correlation between the expression values for a plurality of naturally occurring biomarkers with activity or state of multiple sclerosis in the individual. This is similar to the concept of a correlation between the presence of myeloperoxidase in a bodily sample and cardiovascular disease risk in Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017) that the courts identified as being a natural phenomenon. Therefore, the claims also recite a concept that falls under the natural phenomenon category of judicial exceptions.
As such, claims 1, 11-12, 15-16, 18, 21, 23, 25, 35, 38, 40 and 64 recite an abstract idea and a natural phenomenon (Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception in some other meaningful way. Rather, the instant claims recite additional elements that amount to mere 
Claim 15 recites wherein the step of obtaining the dataset comprises carrying out a multiplex immunoassay on the test sample from the individual.
Claim 16 recites wherein obtaining the dataset from the test sample comprises obtaining the test sample and processing the test sample to experimentally determine the dataset.
Claim 40 recites a storage memory for storing a dataset of the quantitative expression values for a plurality of biomarkers and a processor coupled to the storage memory.
Claim 64 recites a non-transitory computer readable medium.
Claims 1, 11-12, 18, 21, 23, 25, 35, and 38 do not recite any elements in addition to the recited judicial exception. There are no limitations that indicate that the claimed processor, memory and non-transitory computer readable medium require anything other than generic computing systems. As such, these limitations equate to mere instructions to implement the abstract idea on a generic computer that the courts have stated does not render an abstract idea eligible in Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. The steps for obtaining the data set using an experimental process or a multiplex immunoassay are utilized to gather the data that is then input into the predictive model, which equates to a step of performing a clinical test to obtain input for an equation or determining the level of a biomarker in a sample that the courts have identified as mere data gathering activity that does not integrate a judicial exception into a practical application in In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989) and Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. As such, claims 1, 11-12, 15-16, 18, 21, 23, 25, 35, 38, 40 and 64 are directed to an abstract idea and a natural phenomenon (Step 2A, Prong 2: NO).
Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to mere instructions to apply the recited exception in a generic computing environment or well-understood, routine and conventional activity. The instant claims recite the following additional elements:
Claim 15 recites wherein the step of obtaining the dataset comprises carrying out a multiplex immunoassay on the test sample from the individual.
Claim 16 recites wherein obtaining the dataset from the test sample comprises obtaining the test sample and processing the test sample to experimentally determine the dataset.
Claim 40 recites a storage memory for storing a dataset of the quantitative expression values for a plurality of biomarkers and a processor coupled to the storage memory.
Claim 64 recites a non-transitory computer readable medium.
Claims 1, 11-12, 18, 21, 23, 25, 35, and 38 do not recite any elements in addition to the recited judicial exception. As discussed above, there are no additional limitations hat indicate that the claimed processor, memory and non-transitory computer readable medium require anything other than generic computing systems to carry out the recited abstract idea. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984.The limitation of claim 16 amounts to a step of determining t helve of a biomarker in any type of sample by any experimental means, which the courts have identified as well-understood, routine and conventional activity Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017). Regarding claim 15, the use of multiplex immunoassays for gathering expression data of proteins is well-understood, routine and conventional in the art, as demonstrated by Kingsmore (Nature Reviews Drug Discovery 2006, advanced online publication, pgs. 1-11). Kingsmore discloses that there are currently available multiplex immunoassays that are used for measurement of multiple proteins at one time (Table 1; Fig. 1; pg. 2, col. 2, last para. to pg. 3, col. 1, para. 1; pg. 4, col. 2, para. 1 to pg. 9, col. 1, last para.). The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 1, 11-12, 15-16, 18, 21, 23, 25, 35, 38, 40 and 64 are not patent eligible.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10. Claims 1, 11-12, 15-16, 18, 21, 23, 25, 35, 38, 40 and 64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cavet et al. (US 2015/0377909 A1). The italicized text corresponds to the instant claim limitations.
With respect to claim 1, Cavet et al. discloses a method for diagnosing and assessing inflammatory disease activity, including multiple sclerosis (abstract, para. [0105]; A method for assessing multiple sclerosis activity in an individual). Cavet et al. discloses that the method includes obtaining a first dataset associated with a first sample obtained from a first subject that includes quantitative expression data for at least two markers that include YKL-40 and GH (para. [0016], [0101], [0105], [0137]; obtaining a dataset comprising quantitative expression values for a plurality of biomarkers from a test sample from the individual, wherein the plurality of biomarkers comprise two or more biomarkers as shown in one or more of set 1, set 2, set 3, set 4, and set 5, … wherein set 2 comprises … GH, … wherein set 4 comprises … YKL40, …). Cavet et al. then discloses determining a disease activity score with the quantitative expression data using a predictive model (paras. [0016], [0022], [0122], [0137]; applying a predictive model on the obtained dataset to generate a score). Cavet et al. then discloses that the score can be used to provide diagnosis, prognosis and monitoring of disease state and/or disease activity (para. [0137], [0142], [0241]; determining multiple sclerosis activity in the individual based on the score).
Regarding claim 11, Cavet et al. discloses that the predictive model is developed using a random forest, boosting or Lasso algorithm (paras. [0023], [0152]; wherein the predictive model is trained using one of a random forest algorithm, a gradient boosting algorithm, and a Lasso algorithm).
Concerning claim 12, Cavet et al. discloses that the predictive model is characterized by an area under the curve (AUC) ranging from 0.60 to 0.99 (para. [0050]; wherein performance of the predictive model is characterized by an area under the curve (AUC) ranging from 0.60 to 0.99 …). 
wherein the step of obtaining the dataset comprises carrying out a multiplex immunoassay on the test sample from the individual in claim 15 and wherein obtaining the dataset from the test sample comprises obtaining the test sample and processing the test sample to experimentally determine the dataset in claim 16).
As to claim 18, Cavet et al. discloses that the algorithm encompasses biomarker value normalizations, including normalization schemes based on clinical parameters such as age and gender (para. [0100]; wherein the quantitative expression values for the plurality of biomarkers are adjusted based on at least one of age and gender of the individual). 
With respect to claim 21, Cavet et al. discloses that the DAI score can be used to rate inflammatory disease activity, such as high, medium or low (para. [0142]) Since quiescence is defined as inactive or dormant and exacerbation is defined as an increase in severity, it is interpreted that a high activity corresponds to a state of exacerbation whereas a state of low activity corresponds to a state of quiescence (wherein determining multiple sclerosis activity comprises determining a state of multiple sclerosis in the individual, wherein the state is quiescence or exacerbation). 
Regarding claim 23, Cavet et al. discloses that the activity can be determined by determining which DAI scores correlates well with high accuracy of clinical assessments for the same activity level and then establishing cut-off scores to indicate the levels of disease activity (para. [0142]; wherein determining multiple sclerosis activity in the individual based on the score comprises: comparing the generated score to a distribution of scores, the distribution of scores corresponding to individuals that have been previously classified in one of a plurality of categories of multiple sclerosis activity).
A method for generating a predictive model for predicting multiple sclerosis activity). Cavet et al .discloses that the method includes gathering biomarker data from a representative population including the subject’s disease status and values of the biomarkers (paras. [0101], [0122], [0181], Fig. 6; obtaining training data derived from a plurality of individuals, the training data comprising: for each individual from the plurality of individuals: quantitative expression values of a plurality of biomarkers derived from a test sample obtained from the individual, wherein the plurality of biomarkers comprise two or more biomarkers as shown in one or more of set 1, set 2, set 3, set 4, and set 5, wherein set 1 comprises PON1, Myoglobin, PAIl, TIMP1, SDF1, IL6Rbeta, Cystatin B, IgE, MIP3beta, and VCAM1, wherein set 2 comprises MDC, VEGF, Ficolin 3, IgA, Factor VII, IL6R, RAGE, FIBIC, IT AC, and GH, wherein set 3 comprises HBEGF, NrCAM, GROalpha, GDF 15, SCFR, Ecad, Angiogenin, Sortilin, AAT, IgM, PARC, SP D, BAFF, ADM, PEDF, ILlra, TBG, Microalbumin, Leptin, and Eotaxin 2, wherein set 4 comprises IGFBP2, Resistin, Cathepsin D, E Selectin, YKL40, IL22, IL8, CA 15-3, LeptinR, IGFBP2, MCP1, PRL, Tetranectin, CEACAMI, 6Ckine, SAP, CFHR1, HCC-4, and C3, and wherein set 5 comprises AFP, ANG-1, IL 18, Gelsolin, TN-C, Vitronectin, B2M, TATI, MMP3, Omentin, IL 18bp, ApoD, MCP-4, Apo-E, ST2, Thrombospondin 1, GIP, MMP7, ICAM-1, and DKK1; and an indication as to the multiple sclerosis activity of the individual). Cavet et al. then discloses selecting biomarkers and model for use in the training of the model to determining the disease activity followed by training and validation of the model for assessing disease activity (paras. [0182]-[0187], Fig. 6; training the predictive model using the obtained training data, wherein the predictive model is trained on inputs comprising the quantitative expression values of the plurality of biomarkers and on ground truth data comprising the indication).
Pertaining to claim 35, Cavet et al. discloses that the predictive model is developed using a random forest, boosting or Lasso algorithm (paras. [0023], [0152], [0185]; wherein training the predictive model comprises training the prediction model using one of a random forest algorithm, a gradient boosting algorithm, and a Lasso algorithm).
As to claim 38, Cavet et al. discloses that the DAI score can be used to rate inflammatory disease activity, such as high, medium or low (para. [0142]) Since quiescence is defined as inactive or dormant and exacerbation is defined as an increase in severity, it is interpreted that a high activity corresponds to a state of exacerbation whereas a state of low activity corresponds to a state of quiescence (wherein the predictive model determines a state of multiple sclerosis activity in an individual, wherein the state is quiescence or exacerbation).
With respect to claim 40, Cavet et al. discloses a computer system that can carry out the computer programs for manipulating the data relating to disease activity (abstract, para. [0105], [0213]-[0214], Fig. 16; A system for determining multiple sclerosis activity in an individual). Cavet et al. discloses that the method includes obtaining a first dataset associated with a first sample obtained from a first subject that includes quantitative expression data for at least two markers that include YKL-40 and GH and that the biomarker profile for subjects can be stored in a machine readable medium (para. [0016], [0101], [0105], [0137], [0215]; a storage memory for storing a dataset comprising quantitative expression values for a plurality of biomarkers from a test sample from the individual, wherein the plurality of biomarkers comprise two or more biomarkers as shown in one or more of set 1, set 2, set 3, set 4, and set 5, … wherein set 2 comprises … GH, … wherein set 4 comprises … YKL40, …). Cavet et al. then discloses determining a disease activity score with the quantitative expression data using a predictive model and that a computer carries out the data analysis with a processor (paras. [0016], [0022], [0122], [0137], [0213]-[0214]; a processor communicatively coupled to the storage memory for determining a score by applying the stored dataset as input to a predictive model). Cavet et al. then discloses that the score can be used to provide diagnosis, prognosis and monitoring of disease state and/or disease activity (para. [0137], [0142], [0241]; wherein the score is predictive of an assessment of multiple sclerosis activity in the individual).
A non-transitory computer-readable medium storing computer code that, when executed by a processor of a computer, causes the processor to). Cavet et al. discloses that the method includes obtaining a first dataset associated with a first sample obtained from a first subject that includes quantitative expression data for at least two markers that include YKL-40 and GH (para. [0016], [0101], [0105], [0137]; obtaining a dataset comprising quantitative expression values for a plurality of biomarkers from a test sample from the individual, wherein the plurality of biomarkers comprise two or more biomarkers as shown in one or more of set 1, set 2, set 3, set 4, and set 5, … wherein set 2 comprises … GH, … wherein set 4 comprises … YKL40, …). Cavet et al. then discloses determining a disease activity score with the quantitative expression data using a predictive model (paras. [0016], [0022], [0122], [0137]; applying a predictive model on the obtained dataset to generate a score). Cavet et al. then discloses that the score can be used to provide diagnosis, prognosis and monitoring of disease state and/or disease activity (para. [0137], [0142], [0241]; determining multiple sclerosis activity in the individual based on the score).

Conclusion
11. No claims are allowed.

E-mail Communications Authorization
12. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
13. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249. The examiner can normally be reached M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OLIVIA M. WISE/Primary Examiner, Art Unit 1631